Exhibit 10.34

Equity Interest Transfer Agreement

Between

Ding Jian

And

Jian Qi

Date: June 2, 2006



--------------------------------------------------------------------------------

Table of Contents

 

1.   Transfer of the Transferred Equity    3 2.   Representation and Warranties
of the Seller    3 3.   Representations and Warranties of the Buyer    4 4.  
Amendment of the AOA    4 5.   The Rights and Obligations of Buyer after the
Transfer of Equity Interest    4 6.   The Expense    4 7.   Liability for the
Breach of Agreement    4 8.   Force Majeure    4 9.   Confidentiality    5 10.  
Applicable Law and Dispute Resolution    5 11.   Effectiveness of this Agreement
   5 12.   Miscellaneous    5



--------------------------------------------------------------------------------

Equity Interest Transfer Agreement

This Equity Interest Transfer Agreement (“Agreement”) is entered into as of the
day of June 2, 2006 in Beijing by and between the following parties:

 

Party A:   Jian Ding ( hereinafter the “Party A” or “Seller” ) Address:   Room
601, Building 9, Tonglinge Road, Xicheng District, Beijing, P.R. China ID No.:  
110102650505007 Phone:   13801196835 Party B:   Jian Qi (hereinafter the “Party
B” or “Buyer”) Address:   Room 8,Building 5, Yiguang Temple Yard 2020, Haidian
District, Beijing, P.R. China ID No.:   110108196007011212 Phone:   13301339321

Whereas:

 

1. Lenovo Security Technologies(Beijing), Inc. (“LWY”) is a limited liability
company duly organized and legally existing under the laws of the People’s
Republic of China (“PRC” or “China”) with the registered capital of
RMB24,000,000.00, which has been contributed in full and timely, in Beijing.

 

2. As of the date of this Agreement, Party A owns 25% of the equity interest in
LWY.

 

3. The parties agree that Party A will transfer the equity interest of RMB
6,000,000.00 in the registered capital of LWY, i.e., the 25% of the equity
interest (hereinafter “Transferred Equity”) to Party B in accordance with the
terms and conditions contemplated in this Agreement.

 

   Therefore, the parties hereby make this Agreement as follows:

 

1. Transfer of the Transferred Equity

 

  1.1 The parties agree that Party A sells the Transferred Equity in LWY to
Buyer in accordance with the stipulation of the Articles of Association (“AOA”)
of LWY. After completing the assignment, the Seller shall quit LWY, and the
Buyer shall own 25% of the equity interest in LWY.

 

  1.2 As the consideration for Seller’s assignment of the Transferred Equity in
this Agreement, the parties agree that Buyer shall pay RMB6,000,000 to the
Seller within 30 days from the date of this Agreement.

 

  1.3 The name, business scope and registered capital of LWY shall remain
unchanged.

 

  1.4 The Seller shall have all the other shareholders of LWY ratify the
transfer herein, and cause LWY to submit the relevant documents (including but
not limited to, this Agreement and the amended AOA for LWY) for the registration
of the equity interest transfer to the competent government authorities within
20 days from the date of this Agreement so as to make Buyer be the shareholder
of LWY.

 

2. Representation and Warranties of the Seller

 

  2.1 The Seller hereby represents and warrants to Buyer as follows:

 

  2.1.1 Such Party has the legal capacity and disposition capacity to execute
and perform this Agreement;

 

  2.1.2 Neither the execution, nor the performance of this Agreement will
conflict with, or result in a breach of, or constitute a default under, any law,
regulation, or agreements to which such Party is subject;

 

3



--------------------------------------------------------------------------------

  2.1.3 Such Party has the full, effective and sufficient ownership and
disposition to the Transferred Equity under this Agreement, which is free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
interest for any third party.

 

  2.2 The Seller shall bear any loss or damages of Buyer resulting from the
representations specified as in Section 2.1 above against the truth.

 

3. Representations and Warranties of the Buyer

 

  3.1 The Buyer hereby represents and warrants to the Seller as follows:

 

  3.1.1 The Buyer has the legal capacity and disposition ability to execute and
perform this Agreement;

 

  3.1.2 Neither the execution, nor the performance of this Agreement will
conflict with, or result in a breach of, or constitute a default under, any law,
regulation, or agreements to which the Buyer is subject;

 

  3.1.3 The Buyer shall make payment to Seller pursuant to this Agreement and
other covenants reached by the parties.

 

  3.2 The Buyer shall bear any loss or damages of Seller resulting from the
representations specified as in Section 3.1 above against the truth.

 

4. Amendment of the AOA

 

   The AOA of LWY shall be amended accordingly after the execution of this
Agreement. The amended AOA together with this Agreement shall be submitted to
the competent government authorities for registration.

 

5. The Rights and Obligations of Buyer after the Transfer of Equity Interest

 

   Based on this Agreement, the Buyer shall own 25% of the equity interest in
LWY upon the registration by the competent government authorities enjoy the
rights and undertake the obligations according to the new amended AOA of LWY.

 

6. The Expense

 

   All the expense and cost (including the registration change fee, auditing
fee, as applicable) shall be borne by LWY. However, the each party’s separate
attorney fee and other consulting fee shall be borne by the respective party.

 

7. Liability for the Breach of Agreement

 

   In the event either party reaches any representations, warranties, or other
terms in this Agreement, rendering this Agreement impossible to perform in part
or in whole, said Party shall bear liabilities for such breach and shall
compensate all damages (including the litigation and attorneys fee) resulting
there from; in the event that each party reaches this Agreement, each Party
shall, according to the actual situation, bear its respective liability.

 

8. Force Majeure

 

   Neither Party shall be liable for any failure to perform, or for delay in
performance hereunder, which results from the Force Majeure such as the act of
God, war, riot, fire, explosion, typhoons, flood, earthquake, governmental
orders or any other cause beyond the reasonable control of the affected party.
The affected party who is unable to perform or who is delayed in performance on
account of the foregoing shall in a timely manner, provide the other party with
written notification showing the reason for non-performance or delayed
performance, and shall exert its best efforts to recommence performance as soon
as possible.

 

4



--------------------------------------------------------------------------------

9. Confidentiality

 

   Except otherwise stipulated by the relevant regulations, AOA or written
agreement by the parties later, no party may disclose the content in this
Agreement to any third parties before completion of the assignment herein
without the other party’s written consent.

 

10. Applicable Law and Dispute Resolution

 

  10.1 The execution, validity, interpretation and performance of this Agreement
shall be subject to the laws of China.

 

  10.2 In the event of any dispute with respect to the construction and
performance of the provisions of this Agreement, the parties shall hold
consultations in good faith to resolve same. Upon failure by the parties to
reach an agreement on the resolution of such a dispute within 30 days after
either party submits a request to the other party to resolve same through
negotiations, either party may submit the relevant dispute to the China
International Economic and Trade Arbitration Commission for resolution by
arbitration, in accordance with its current arbitration rules. The arbitration
shall be performed in Beijing. The arbitration ruling shall be final and binding
on both parties.

 

11. Effectiveness of this Agreement

 

   This Agreement shall come into force upon the execution of this Agreement.

 

12. Miscellaneous

 

   This Agreement is executed by the duly authorized representatives on the date
first set forth above in 3 copies in Chinese and English. Each Party shall hold
1 copy in Chinese and English, and the remaining copy shall be submitted to the
relevant government authorities for registration. Each copy of this Agreement
shall have equal validity. If there is any conflict between the Chinese and
English version of this Agreement, the Chinese version shall prevail.

 

5



--------------------------------------------------------------------------------

No contents in the page.

 

Party A: Jian Ding       Party B: Jian Qi By:  

/s/ Jian Ding

    By:  

/s/ Jian Qi

 

6